QBfiiceof ttp Bttornep Qkneral
                                      &ate of Qtexas
DAN MORALES
 ATTORNEY
      GFNERAL                            hme 16.1993



     HonorableDebraDanburg                      OpinionNo. DM-229
     chair
     commmwonElwtions                           Ik WbetheraproposulCiiofHouuon
     TexasHouseof~                              odhanw,     which would require that
     P.O. Box 2910                              U&XIlSbeaVailablCforS?ilCiflYXLS&SS
     Au&q Texas 78768-2910                      premises upon which alcoholic bewages are
                                                sold fbr on-premkes consumption,” is
                                                prranpted by state law t-m-522)



             You ask whether an ordimnx da        consideration by the Cii of Houston (the
    ‘city”), which would require that condoms be availablefor sale in “businesspremiss upon
    which alcd~~lic bevemges are sold for on-premises wnsumption,” is preempted by state
    law. Withyour~~,yoYhaveru~acoWofthepropoxdordirwce.                                  The
    proposed ordinands preamble states that its pIllPose is to reduce the rbik oftransmission
    of~ytransmined~includingthehumM~~~arcyvinrs(”HIv”),by
    infa7Gngtheavai&lhyofcxmdoms.              ~,businesspraisesuponwhich
    alwholic beverages are sold for on-prankes consumption are the focus of the proposed        ,
    ordimmce because “among the major wntrii            &ctors of tmnsmkion of sexually
    trammined disases are c3sual intupersonal relationships and poor jud@nents Elated to
    the influenw of alcohol.”

           TheproposedordinamxwouldrequireVheownerandprincipalmanagerofa
    business premises upon which alwholic bewages me sold for on-prank consumption
    [to] make high quality latex condoms available upon its premk in one of the following
    mamms,” which in&de offbring condom for sale at a sales counter or through win-
    operated machines in restrooms. The proposed ordimmce would also require the owner
    L’.2~ticipal manager of such a bus&s to ‘wntinuously display signs io each restroom
    to which any member of the public has access setting forth infomtion concerning HIV
    mdotharanrallytrrrnsmitteddi~Mdthebenefitsofthe~ofcoadomswith
    language provided by the Cii of Houston Health and Human Suvices Department.”
    Violation of either of these provisions would wnstitute a misdemeanor, but would “not




                                         p. 1187
HonorableDebmDanburg - Page 2 @It-229)




afkct a license or permit granted under the provisions of the Texas Awholic Beverage
code.“’

         The Cii of Houston is a home-nde city. The Texas Constitution gmnts such cities
all the power of self-governmentnot qressiy denied them by the legislature. Tar. Const.
att. XI, 0 5; h&as Merchnt’s & CanccsFonotrec’Ash  s     v. Ci@ of Dal&s, 36 Tex. Sup.
Ct. J. 742,743 (April 10, 1993). The Texas Constitution prohibits a home-rule city 6om
ettfbrcing any legklation kmskknt with state laws or the state wnstkution. Tex. Const.
art. XI, 8 5; Lb&s Merchant’s & Clmcessionoire’s Ash, 36 Tex. Sup. Ct. J. at 743
(citing Ci3, of&ooksi& W&e v. tlFomou, 633 S.W.Zd 790, 7% (Tex. 1982). cerr.
denied, 459 U.S. 1087 (1982)). The Texas Supreme Court has instructed thst, in
detamirriagwhetha~ordinrnai~yinconsistwtwithrtatt~wonthesamermbject
Mtter,courtsmustreeLtow~thetwoinawaythatwilllcanbothineffea,
possiile. Civ ofRichr&m        v. Retpomdble Dog Owners of TB, 794 S.W.Zd 17, 19
(Tex. 1990). “[Tlhe mere &ct that the legkkure has enacted a law addressing a subject
does not mean the complete subject matter is completely preempted.” Id Moreover, it is
well esmblishai that “if the Legislature chwses to preempt a subject matter ustdly
encompassed by the broad powers of a home-nrle city, it must do so with um&akab
clarity.” Lbl&s Mwchmt’s & Concem’mire’s AssIn, 36 Tar. Sup. Ct. J. at 743 (cit$
Ci~ofSweetwter v. Gem, 380 S.W.Zd550,552 (Tex. 1964)).

       The Alwltolic Beverage Code contains a preemption provision, section 109.57.’
which provides in pertknt part:
               (a) Except as is expressly authoked by this code. a regultttion.
          chatter, or ordbmnw promulgated by a govemmentalentityofthis
          state may not impose stricter standad on praises or businesses
          ~tfedhtve~lio~            y permit under this cod! than are imlx~=I
                                 busnessesthatarenotreqmredtohavesucha
          liwnseorpennit.
              @) It is the intent of the legislature that this code shsll
          exclusively govern the regukion of alwholic bevcsages in this state,




                                      p.   1188
HononbleDduaDanbug         - Page 3 W-229)




           andthatexceptaspermittedbythiscod~agovallmmtrlentityof
           thisstatemaynotdi&mirWeagainstabusbmssboldingalicenseor
           pamitunderthiswde.
Ah. Bev. Code 8 10%57(a),(b). The question befbre us is whether this provision would
preanpttheproposedoldinam.

       In a recent opinion,hllizs Merclmnt’s d Cmcessim’re’s Associatim, the Texas
Stpret~~~Court wnsidered whether section 109.57 of the Alcoholic Beverage Code
prwmpta a home-tule city ordinatm prohibitingthe sale of alcoholic beverages within 300
fbetofaresidunialarea      Intbatopinio~thecourtstated,“TbeL&kure’sintais
dearly eqmssed in section 109.57(b)of tbe [Alwholic Beverage Code)-the mgulation of
alwholic bwaages is ctxcbiwly govemed by the provisions of the [Alcoholic Beverage
CQde]unless otherhe provided. . . . section 109.57 clearly preempts an ordmance of a
home-rule city that regulates where alwholic beverages are sold under most
W.” 36 Tex. Sup. Ct. J. at 744 (citation and footnotes omitted). The want
also noted that section 10957(a) provides that an ordinance may not impose stricter
standds on alcohol related btkumes than on non-alwhol related businesses:
           For exsmple, under section 109.57(a). an ordhmnce requiring all
           businesseswiththesamekindofpremisestohaveaSreextinguisher
           on their premise would not violate section 109.57(a). On the other
           hand,anordkrcemquiringanalwholrelatedbushmsstohavetwo
           Sre extb&hm       and only resuit[mg) a non-alwhol rebrted business
           withtheaamekindofpmnisestohaveone6reexting&erwould
           violate section 10957(a).
Id. at 745 11.5.3

         Subsection (a) prohiii a city from adopting an ordinance imposing “stricter
Madardronpnmisesorbusimapesnquindtohavealicaureorpamit...thMarr
impo~on~arpnmisesorbusinauesthatannotrequindtohavesuchalicaueor
perflit.” It eapmses with “um&akable clarity”the IegiskuA intent to preempt such
ordmnws        We apprwiate the city% dfott to reduce the tran&mion of sexually
trammhteci disases by encouraging the use of condoms and distributing educational
material. The Texas Supreme Court’sinterpretation of subsection (a) of section 109.57 in
Dab Merchnt’s & Cmcessionaire’s Association, however, wmpels us to condude that
the proposed oniinamx would be preempted.

       The proposed odinan& justification for rqubing busmess premises upon which
alwholic beverages are sold for on-premks wnsumption to make wndoms for sale is




                                      p.   1189
Hooorable Debra Danburg - Page 4 (DM-229)




thatthe~mceofrtcobolcontributestothetraarmisdonof~tnrnsmitted
dimses. Itir~rttheK~~lclybecauKtheyrdllrlcoholforo~pmnises
wnsumption. It does not require other businesses which might contribute to the
trtmmkion of sexuaUytrausmitted diseases, and are therefbre “similar businesses”for
pqosesofthepmposedordinaace,tomakewndomsavaiiableforsale.            Webelievethis
iP~LOdiffQent”~OrdiarnarequiringrnrlWhOlnlatedbusinesstohavetwofite
   . .
amngrushas and only requ@bgj a non-alcohol related business with the same kind of
prut&estohaveone6reext@uWfwhichtheTexasSupremeCouitsu~estedwould
violate section 109.57(a). Id.

       Beausetbe~ord&ncewouldimpose’stricterstandmdsonpremksor
btlsimMnquiredtohaverlicenseorpumit..          . thanareimposedonsimilarprunisesor
buriaessesthat~notrequindtohaveruchati~or~~”wemurtwncludet
would be preempted by subsection (a) of section 109.57 of the Alcoholic Beverage Code
as construed by the Texas Supreme CouR4


                                SUMMARY
              A proposed City of Houston ordiinance.which would quire
         “bmdwss premise upon which alcoholic beverages are sold for on-
         prrmi= consumption”to make wndoms available for sale, would
         impose “stricter standads on premks or busbmssesrequired to have
         alicenseorperrnit..     .t.hanareimposedonaimilarpremksor
         businessesthatarenotrquiredtohavesuchrlicenseorpamit,
         contrary to subsection (a) of section 109.57 of the Alwholic
         Beverage Code, and would therefore be preempted by state law.




                                                 DAN      MORALES
Honorable Debra Dmburg - Page 5 W-229)




WILLF’RYOR


MARYKELLER
Deputy Attomey &nerd for Litigation

RENEAHICKS
State Solicitor.

MADELEINEB. JOHNSON
Chsir, OpinionCommittee




                                      p.   1191